            Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    SELINA SOULE, et al.,                             :   Docket No. 3:20-cv-00201-RNC
         Plaintiffs,                                  :
                                                      :
    v.                                                :
                                                      :
    CONNECTICUT ASSOCIATION OF                        :
    SCHOOLS, INC., et al.,                            :
        Defendants                                    :   July 22, 2020

                                 DEFENDANTS’ MOTION FOR
                              SEPARATE STATEMENT OF CLAIMS

            On April 17, 2020, Plaintiffs filed an Amended Complaint against Defendants. 1 The

Amended Complaint is filed on behalf of four plaintiffs who attend separate high schools in

Connection--three of whom are defendants in this matter, one of whom is not. The two-count

Amended Complaint purports to seek relief against the CIAC and the individual Board of

Education defendants, including monetary damages. Plaintiffs do not specify what claims are

being asserted against which Defendant, and which Defendant or Defendants may be liable to

which Plaintiffs. The circumstances surrounding Plaintiffs’ individual claims are unique,

however, and depend on their relationship to the respective Defendants. For example, a

plaintiff’s claims against their own school will be separate and distinct from any claim they are

making against any of the other Board Defendants--who have no relation that Plaintiff.

Plaintiffs refuse to separate their claims, which forces Defendants to now move pursuant to

Fed. R. Civ. P. 10(b) to have Plaintiffs separate out their claims. As set forth more fully


1
  The Connecticut Association of Schools, Inc., d/b/a, Connecticut Interscholastic Athletic Conference (“CIAC”),
Bloomfield Board of Education, Cromwell Board of Education, Glastonbury Board of Education, Canton Board of
Education, and Danbury Board of Education (the “School Board Defendants”) are collectively referred to herein
as “Defendants.” Plaintiffs have not made any claims directly against the intervening defendants, A.Y., T.M. or
the Connecticut Commission on Human Rights and Opportunities (“CHRO”).


8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 2 of 9



below, because doing so would promote clarity, Defendants’ request should be granted, and

Plaintiffs must replead their claims against each Defendant or Defendants as separate counts

pursuant to Rule 10(b).

I.          Background

            On February 12, 2020, this lawsuit was filed by Plaintiffs Selina Soule, Chelsea

Mitchell, and Alanna Smith, cis-gendered female athletes who attended Glastonbury High

School, Canton High School, and Danbury High School respectively. See Complaint ¶ 10-13.

In the Complaint, Plaintiffs sought to prevent two (2) of their female competitors, A.Y., from

Cromwell High School, and T.M., from Bloomfield High School, from participating in

interscholastic outdoor and indoor track events pursuant to the CIAC’s transgender

participation policy. Id. ¶ 77-78. The CIAC’s policy allows student athletes, male or female,

to participate in interscholastic athletics based on their gender identification in current school

records and daily life activities in the school and community at the time that sports eligibility is

determined. Id. ¶ 71. The Complaint named the CIAC as a defendant, as well as the Canton,

Glastonbury, Danbury, Cromwell, and Bloomfield Boards of Education. The Complaint had

two counts.

            1.     Count One was titled Count I: Title IX, Sex Discrimination by Failing to

Provide Effective Accommodation for the Interests and Abilities of Girls. Count One appears

to be brought by all Plaintiffs against all Defendants.

            2.     Count Two was titled Count II: Title IX, Sex Discrimination by Failing to

Provide Equal Treatment, Benefits and Opportunities for Girls. Count Two appears to be

brought by all Plaintiffs against all Defendants



                                                2
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 3 of 9



            In their claim for relief Plaintiffs sought the following:

            (1) A declaration that Defendants have violated Title IX by failing to provide
            competitive opportunities that effectively accommodate the abilities of girls;

            (2) A declaration that Defendants have violated Title IX by failing to provide
            equal treatment, benefits, and opportunities for girls in in athletic competition;

            (3) An injunction prohibiting all Defendants, in interscholastic athletic
            competitions sponsored, organized, or participated in by the Defendants or any
            of them, from permitting males—individuals with an XY genotype—from
            participating in events that are designated for girls, women, or females;

            (4) An injunction requiring all Defendants to correct any and all records, public
            or non-public, to remove male athletes from any record or recognition
            purporting to record times, victories, or qualifications for elite competitions
            designated for girls or women, and conversely to correctly give credit and/or
            titles to female athletes who would have received such credit and/or titles but for
            the participation of males in such competitions;

            (5) An injunction requiring all Defendants to correct any and all records, public
            or non-public, to remove times achieved by male athletes from any records
            purporting to record times achieved by girls or women;

            (6) An award of nominal and compensatory damages and other monetary relief
            as permitted by law; and

            (7) An award of Plaintiffs’ reasonable attorneys’ fees and expenses, as
            authorized by 42 U.S.C. § 1988.

See Complaint at pp. 49-50. Again, Plaintiffs failed to specify what relief is sought against

what Defendant or group of Defendants for each Plaintiff.

            As mentioned previously, on April 17, 2020, Plaintiffs filed an Amended Complaint in

this matter. See Ecf. 89. That Amended Complaint made several changes. First, it purported

at add Ashley Nicoletti, as a Plaintiff. According to the Amended Complaint, Ms. Nicoletti

attends Immaculate High School in Danbury, which is a private, Catholic high school.2



2
    See: https://www.immaculatehs.org/

                                                   3
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 4 of 9



Second, the Amended Complaint added new allegations regarding the Plaintiffs’ intentions to

participate in Spring 2020 athletics. See Amended Complaint ¶ ¶ 133-146; see also ¶ 149-

52. 3 The Amended Complaint has the same two Counts as the original Complaint, and seeks

the same relief. In sum, the Amended Complaint added a Plaintiff and added factual

allegations, but failed to remedy any of the structural defects discussed previously.

II.         Argument

            Rule 10(b) of the Federal Rules of Civil Procedure provides in relevant part that: “If

doing so would promote clarity, each claim founded on a separate transaction or occurrence . .

. must be stated in a separate count . . . .” Fed. R. Civ. P. 10. When it is necessary to

facilitate clear presentation, separation of claims under Rule 10(b) is mandatory. See, e.g.,

Original Ballet Russe v. Ballet Theatre, 133 F.2d 187, 189 (2d Cir. 1943); see also, Vance v.

Am. Soc. of Composers, Authors & Publishers, 13 F.R.D. 109, 112 (S.D.N.Y. 1952) (“Clear

presentation goes hand in hand with a proper disposition of the issues in a case, and it is

recognized that these desiderata can result from a proper application of Rule 10(b). . . .”).

Courts have recognized that “[c]learly, it is the better practice and more consonant with the

requirement of the rules and the spirit of the simpler procedure they inaugurated, to state

claims separately.” Vance, 13 F.R.D. at 112 (internal quotations and insertions omitted).

Thus, although “[a] party asserting a claim may join, as independent or alternative claims, as

many claims as it has against an opposing party,” Fed. R. Civ. P. 18(a), there is “ample

warrant for requiring these several claims to be stated in separate counts, [Fed. R. Civ. P.]

Rule 10(b).” Vars v. Int’l Broth. of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers


3
 The Amended Complaint also made additional changes to the factual allegations that are not relevant to this
motion.

                                                    4
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 5 of 9



and Helpers, 204 F.Supp. 245, 249 (D.Conn. 1962). Ultimately, “the key issue in deciding if

the claims should be separate is whether separation will further convenience, minimize

confusion and avoid prejudice.” Ming Li v. Colonial BT, LLC, 2015 WL 5684060, at *8 (D.

Conn., Sept. 28, 2015) (internal quotations omitted).

            The Amended Complaint fails to apprise Defendants as to the nature of the claims being

made against them, who is making claims against them, and who is seeking relief, including

monetary damages, against them with sufficient clarity to meet the requirements of Fed. R.

Civ. P. 10(b). Plaintiffs should be ordered to file an additional amended complaint to remedy

this problem so that Defendants can file responsive pleadings focused on the actual claims that

are being made against them, rather than based on speculative claims. Such clarification may

eliminate the need for Defendants to file Rule 12 motions to address the issues set forth in

Defendants’ previously filed request for pre-filing conference. For example, as currently pled,

Plaintiffs appear to be asserting claims against schools where they do not attend. Thus, it

appears Ms. Mitchell, who attended Canton High School, is seeking relief not just against

Canton, but also against the other Board Defendants and the CIAC. The defendants doubt that

Ms. Mitchell, who attends Canton truly is pursuing any claim against Danbury, the school

attended by Ms. Smith, as there is absolutely no legal basis for her to do so. However, as the

Amended Complaint currently is pled, it appears that she is making such a completely

inappropriate and frivolous claim that requires a response from the Defendants. If Plaintiffs are

indeed seeking relief from more than their own schools, they need to state this explicitly and

those claims should be identified separately because Defendants have various Rule 12 defenses

with regard to such claims. If the Plaintiffs are not making such claims, the Plaintiffs should



                                               5
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 6 of 9



still be required to file an amended complaint that identifies clearly in separate counts what

claims by each Plaintiff are being made against each individual Defendant, including their

home school.

            If anything, the need for separation of claims has become even more necessary

following the addition of an additional plaintiff through the Amended Complaint. Ms. Nicoletti

attends a non-public school, which presumably is not even subject to Title IX. Although Ms.

Nicoletti was added as a Plaintiff, Immaculate High School was not added as a defendant. It is

therefore clear that Ms. Nicoletti is not seeking relief against her home school. It also is

unclear who she is seeking relief against, and the basis for that claim for relief. In the absence

of such clarification, Defendants may be forced to prepare motions to dismiss to address claims

that are not even being made against them, which would be inefficient, an unnecessary

expenditure of public resources for these public school defendants and a waste of judicial

resources.

            Defendants have requested such revisions previously in discussions between the parties,

but Plaintiffs have refused to make such changes, which violations Rule 1 requirement that the

parties secure the “just, speedy, and inexpensive determination of every action and

proceeding.” Finally, there can be little claim that the Plaintiffs would be prejudiced in any

way by an order requiring them to separate the claims into separate counts. The Plaintiffs

know what claims they intend to make against what Defendants, and it would be very easy for

them to file an amended complaint to remedy the current ambiguity. Although Defendant

could have requested that the Court use its discretion to dismiss the Complaint for failing to

comply with Rule 10(b), here, Defendants are instead only seeking the lesser remedy of an



                                                6
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 7 of 9



amendment to correct the deficiencies. See, e.g., Legat v. Hubbs, 355 F. Supp. 2d 664, 666

(D.Conn. 2005) (Thompson, J.)(noting that a defendant may move for dismissal under Rule

41(b) for failure to comply with Rule 10(b)). Defendants’ motion should be granted.

III.        Conclusion

            For all of the foregoing reasons, Defendants respectfully request that the Court enter an

order directing Plaintiff to file a Second Amended Complaint that (1) separately sets forth each

claim that is being made on behalf of each Plaintiff, (2) identify each Defendant or Defendants

that such claim is directed against, and (3) clarify the relief sought by each Plaintiff against

Defendant or Defendants.



                                                 BY: /s/ Peter J. Murphy
                                                 PETER J. MURPHY (ct26825)
                                                 LINDA L YODER (ct01599)
                                                 Shipman & Goodwin LLP
                                                 One Constitution Plaza
                                                 Hartford, CT 06103-1919
                                                 Telephone: 860-251-5950
                                                 Facsimile: 860-251-5316
                                                 Email: pjmurphy@goodwin.com
                                                 For Connection Association of School and
                                                 the Danbury Board of Education


                                                 BY: /s/ Johanna G. Zelman
                                                 Johanna G. Zelman (ct26966)
                                                 Elizabeth M. Smith
                                                 FordHarrison, LLP
                                                 CityPlace II
                                                 185 Asylum Street, Suite 610
                                                 Hartford, CT 06103
                                                 Telephone: 860-740-1355
                                                 Facsimile: 860-578-2075
                                                 Email: jzelman@fordharrison.com
                                                 For the Cromwell Board of Education and
                                                 the Bloomfield Board of Education

                                                 7
8858890v1
            Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 8 of 9




                                        BY: /s/ David S. Monastersky
                                        David S. Monastersky (ct13319)
                                        Howd & Ludorf, LLC
                                        65 Wethersfield Avenue
                                        Hartford, CT 061114
                                        Telephone: 860-249-1361
                                        Facsimile: 860-249-7665
                                        Email: dmonastersky@hl-law.com
                                        For the Canton Board of Education and
                                        the Glastonbury Board of Education




                                        8
8858890v1
             Case 3:20-cv-00201-RNC Document 137 Filed 07/22/20 Page 9 of 9



                                   CERTIFICATION OF SERVICE

            This is to certify that on July 22, 2020, a copy of the foregoing Defendants’ Motion for

Separate Statement of Claims was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF System.



                                                        /s/ Peter J. Murphy
                                                        Peter J. Murphy




                                                 9
8858890v1
